Appeal by claimant from a judgment of the Court of Claims dsimissing his claim upon the merits after trial. Claimant was an inmate of a State prison. While working upon a ladder he fell and was injured. The evidence sustains a finding of negligence on the part of the State, its officers and employees. Judgment reversed, on the law and facts, and matter remitted to the Court of Claims for determination of the amount of damages. The court reverses findings of fact Nos. 8, 9 and 10 of the decision and disapproves the conclusions of law. The court adopts the determination of the Court of Claims insofar as claimant’s requests to find were found by the Court of Claims, and further makes the findings requested by claimant in his requests to find and which were refused by the Court of Claims, except as to the amount of damages claimed by claimant. Hill, P. J., Heffernan and Russell, JJ., concur; Brewster and Foster, JJ., dissent upon the grounds that the proof failed to establish that any actionable negligence chargeable to the State caused the accident and that claimant was free from negligence.